Citation Nr: 0632907	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-31 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1978.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The service connection for schizophrenia is being remanded 
and is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a borderline 
personality organization, diagnosed as hypochondriacal 
neurosis in service, in an August 1979 rating decision.  The 
veteran appealed that decision to the Board of Veterans' 
Appeals (Board).  

2.  The Board denied service connection for an acquired 
nervous disorder in a March 1981 decision.  

3.  The veteran requested that his claim be reopened in 
November 1990.  The RO sent the veteran a letter in May 1991 
informing him no additional evidence had been submitted and 
his claim was again denied.  The veteran did not appeal that 
administrative determination.  

4.  The veteran filed his request to reopen his claim for 
service connection for schizophrenia in December 2002.  

5.  In a January 2003 rating decision the RO denied the 
request to reopen the claim for service connection for an 
acquired psychiatric disorder, now claimed as schizophrenia.  
The veteran appealed.  

6.  The evidence submitted since the May 1991 decision is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1981 decision of the Board is final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1980).  

2.  The May 1991 administrative determination of the RO is 
final.  38 C.F.R. §§ 3.104, 19.192 (1991).  

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen her claim was filed in December 
2002.  Consequently, the new version of § 3.156 applies.  

As the decision below reopens and remands the claim for 
additional development it is unnecessary to determine if the 
veteran has been properly notified as required by VCAA at 
this time.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by a decision 
of the Board of Veterans' Appeals, that determination is 
final.  In order to later establish service connection for 
the disorder in question, it is required that new and 
material evidence be presented which provides a basis 
warranting reopening the case and a grant of the benefit 
under consideration.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2006).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself, or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the clam sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree during the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Factual Background and Analysis:  The veteran filed his 
origin claim for service connection for a nervous disorder in 
May 1979.  The RO denied the claim for service connection in 
an August 1979 rating decision.  

The evidence in the claims folder in August 1979 was limited 
to a January and February 1978 Narrative Summary of 
hospitalization.  The veteran was hospitalized at the U. S. 
Army Hospital at Fort Polk after the veteran presented at the 
emergency room on numerous occasions with complaints that he 
thought he was dying.  Medical workups had found no basis for 
his complaints.  The veteran had related that his problems 
started when he was smoking grass and drinking wine with a 
friend and then ingesting four Anacin.  He then had an 
episode of shaking and had become extremely anxious ever 
since.  The veteran was admitted to the psychiatric ward.  
Mental status examination revealed his affect was depressed.  
He was oriented times three.  His judgment and insight were 
poor.  He had multiple somatic complaints and feared he was 
going to die.  He was afraid to sleep.  There was no history 
of auditory hallucinations.  While in the hospital he was 
given Mellaril.  His medication was increased without any 
significant decrease in his somatic complaints.  His affect 
remained blunted.  At the time of the dictation of the 
medical report the veteran remained extremely preoccupied 
with somatic complaints.  There was no medical etiology for 
his complaints.  It was recommended that the veteran not be 
discharged to his own care, but transferred to a VA hospital 
closest to his home and to remain on medication for a period 
of a year.  The diagnosis was hypochondriacal neurosis, 
manifested by preoccupation with body and fears of presumed 
diseases of various organs.  A predisposition of a borderline 
personality organization was also noted.  It was recommended 
the veteran be discharged from the service.  

Records of VA hospitalization in March 1978 included a 
diagnostic assessment that noted the history of 
hypochondriacal neurosis, but doubted whether it was correct.  
It was noted the veteran was shy, introverted and quite 
anxious.  The probable diagnosis was acute situational 
reaction with severe anxiety.  

A VA examination in June 1979 revealed the veteran appeared 
moderately restless with fidgety behavior with smacking lips 
and rubbing his face with the back of his hand.  At other 
times he had jerking movements of his head.  Mental status 
examination found no gross evidence of psychosis.  The 
diagnostic impression was borderline personality 
organization.  

In September 1979, the veteran submitted a statement from his 
caseworker at the El Paso Center for Mental Health and Mental 
Retardation Services.  The statement indicated the veteran 
had been treated at the center since August 1978 with a 
primary diagnosis of acute paranoid schizophrenia.  In their 
opinion, the veteran remained extremely anxious with a 
depressive component, both of which were symptoms of an 
underlying emotional disorder rather than a character 
disorder.  The RO accepted the statement as a notice of 
disagreement with the August 1979 rating decision.  

The veteran also told the RO he had been hospitalized at R. 
E. Thompson General Hospital.  

The RO obtained the veteran's records from the El Paso Center 
for Mental Health and Mental Retardation Services.  They 
revealed the veteran was a resident from May 1978 to August 
1978.  The Discharge Psychiatric Evaluation dated in August 
1978 included diagnosis of undifferentiated schizophrenia in 
partial remission.  It was noted the veteran was overtly 
psychotic at the time of his admission.  Psychological 
testing was consistent with diagnosis of pseudoneurotic 
schizophrenia, due to the strong anxiety and depressive 
elements or chronic undifferentiated schizophrenia with 
marked depression and anxiety.  

May 1978 records from R. E. Thompson General Hospital 
included diagnosis of chronic paranoid schizophrenia with 
depressive aspect.  The veteran had been admitted because he 
was showing somatic delusions, extreme withdrawal and 
depression.  

The RO requested the VA psychiatrist re-evaluate the veteran.  
In January 1980 a VA psychiatric evaluation was conducted.  
The VA psychiatrist again diagnosed borderline personality 
organization.  The VA examiner discounted the notations of 
psychosis in the record as the veteran had denied having 
auditory hallucinations.  

The RO in a February 1980 rating decision denied service 
connection for a psychiatric disorder on the basis that 
personality disorders were not recognized as disabilities for 
VA purposes.  The veteran appealed that rating decision to 
the Board of Veterans' Appeals (Board).  

The Board requested an opinion from the VA Director, Mental 
Health and Behavioral Sciences Service.  He stated that the 
correct diagnosis was borderline personality disorder and 
that there was insufficient evidence for the diagnosis of an 
acquired psychiatric disorder.  

The veteran requested that his claim be reopened in November 
1990.  In May 1991, the RO sent the veteran a letter 
informing him no additional evidence had been obtained and 
that his claim had been disallowed.  The veteran did not 
appeal.  

The veteran next requested that his claim be reopened in 
December 2002.  In support of his claim he submitted a 
November 2002 letter from the program administrator at the El 
Paso Center for Mental Health and Mental Retardation 
Services.  The veteran had been treated since 1991.  The 
diagnosis was schizoaffective disorder, unspecified.  

The RO denied the request to reopen the claim for an acquired 
psychiatric in a January 2003 rating decision.  

In October 2003 the RO received copies of the veteran's 
records from the El Paso Center for Mental Health and Mental 
Retardation Services.  An October 2002 psychiatric evaluation 
noted the veteran started having nervous problems in 1989 
when he changed religions.  He had decompensated and been 
admitted to the hospital at "Thomason."  The primary 
diagnosis was schizoaffective disorder, depressed type.  June 
2002 treatment records indicated the veteran continued to 
have auditory hallucinations.  July 2003 progress notes 
revealed the veteran admitted to some persecutory ideation, 
believing the voices came from "evil spirits or the devil."  
The assessment was the veteran had some positive and negative 
symptoms of schizophrenia.  

Also obtained in October 2003 were copies of the veteran's VA 
outpatient treatment records from El Paso.  They also 
included diagnosis of schizophrenia.  They revealed the 
veteran had tremors and anxiety.  

The RO in January 2004 again denied service connection for an 
acquired nervous disorder, including a personality disorder 
and schizophrenia on the grounds that new and material 
evidence had not been submitted.  

Additional VA outpatient treatment records were received by 
the RO.  They reflected diagnosis of chronic schizophrenia.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The veteran appealed the August 1979 and 
February 1980 rating decisions to the Board.  The Board 
denied the veteran's claims in the March 1981 rating 
decision.  The decision of the Board was final.  38 C.F.R. 
§ 19.104 (1980).  The veteran requested that his claim be 
reopened in November 1990, but no additional evidence was 
submitted.  A letter dated in May 1991 informed the veteran 
his request to reopen his claim was denied.  The veteran did 
not appeal that determination of the RO.  It became final.  
38 C.F.R. § 3.104, 19.192 (1990).  The veteran again 
requested his claim be reopened in December 2002.  The RO 
denied that request in January 2003 and January 2004 rating 
decisions.  See 38 C.F.R. § 3.156(b)(2006).  The veteran 
appealed those rating decisions to the Board.  The last final 
disallowance of the claim is the May 1991 administrative 
determination.  

The Board compared the evidence in the claims folder in May 
1991 to the evidence presently in the claims folder.  Records 
of treatment from El Paso Center for Mental Health and Mental 
Retardation Services and VA outpatient treatment clinic were 
new.  They were not previously in the claims folder.  They 
are not duplicates of records previously submitted.  They 
contain contemporaneous records noting the veteran 
experiences auditory hallucinations.  There was no previously 
documentation of hallucinations.  The records from El Paso 
Center for Mental Health and Mental Retardation Services and 
VA outpatient treatment clinic are therefore considered new.  
38 C.F.R. § 3.156(a)(2006).  

They are also material as they relate to substantiation of 
symptoms of psychosis, such as auditory hallucinations.  The 
RO had previously denied the claim on the basis that the 
correct diagnosis was a personality disorder and not an 
acquired psychiatric disorder.  VA had asserted that there 
was no documentation of any auditory hallucinations in the 
record which supported diagnosis of a psychosis.  

When the newly submitted records are considered with the 
evidence previously considered, they raise a reasonable 
possibility of substantiating the veteran's claim.  The 
include current diagnosis of schizophrenia, evidence stating 
the veteran's first psychotic break occurred during the 
initial post service year, and hospitalization in service for 
a psychiatric evaluation.  

The claim for service connection for an acquired psychiatric 
disorder, including schizophrenia is reopened.  



ORDER

The claim for service connection for schizophrenia is 
reopened.  


REMAND

The claims folder reveals that there are relevant records 
which have not been obtained.  The veteran's service medical 
records currently of record are limited to the Narrative 
Summary of his hospitalization in January and February 1978.  
The service entrance examination and the records of his 
frequent visits to the emergency room and any other treatment 
records in service have not been obtained.  They may be of 
great probative value in determining if the veteran first had 
symptoms of psychosis in service.  In addition, the records 
of hospitalization state the veteran was unable to perform 
his duties in service, the service personnel records have not 
been requested.  They may document changes in the veteran's 
performance of his duties in service and possible 
documentation of symptoms.  

The October 1997 psychiatric evaluation of the veteran 
indicated he had nervous problems dating back to 1989.  
Apparently, the veteran decompensated and was hospitalized at 
"Thomason" and then EPPC.  The claims folder does not 
contain any records from R. E. Thompson General Hospital 
dated in 1989.  Those records may be of great probative value 
in determining the onset date of the veteran's currently 
diagnosed schizophrenia.  

The evidence currently in the claims folder raises questions 
as to the onset date of the veteran's currently diagnosed 
schizophrenia.  To answer that question the RO attempted to 
have the veteran evaluated by VA.  

In May 2004, VA sent a letter to the veteran to inform him he 
was scheduled for a VA examination.  A computer generated 
message indicates the veteran failed to report of for VA 
examination.  The RO issued a statement of the case (SOC) to 
the veteran in July 2004.  In the SOC, the RO erroneously 
informed the veteran that his failure to report for VA 
examination would result in his claim being rated based on 
the evidence of record.  When entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause fails to report for such 
examination, or reexamination action in accordance with this 
section shall be taken.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2006).  The veteran 
should be afforded a VA examination.  If he fails to appear 
for the examination without good cause, his claim must be 
denied.  

Not only was the veteran erroneously informed his claim would 
be rated based on the evidence of record, the letter sent to 
the veteran is not in the claims folder and the Board is 
unable to determine if the letter was sent to the veteran's 
last address of record.  A VA examination should be 
rescheduled and the letter sent to the veteran informing him 
of the scheduled examination should be placed in the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran to 
identify all health care providers who 
have treated him for schizophrenia since 
2004.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured.  This 
should include a request for records for 
treatment of the veteran in 1989 at R. E. 
Thompson General Hospital, 4815 Alameda 
Avenue, El Paso, Texas 79905.  

2.  VA should make another attempt to 
secure the veteran's service medical 
records through official channels.  

3.VA should request the veteran's 
complete service personnel folder through 
official channels.  

4.  VA should arrange of the veteran have 
a psychiatric evaluation by a 
psychiatrist.  The purpose of the 
evaluation is to determine the onset date 
of the veteran's currently diagnosed 
schizophrenia.  A copy of the letter 
informing the veteran of the scheduled VA 
examination should be placed in the 
claims folder.  The claims folder should 
be made available to the examiner.  The 
examiner should be informed the veteran 
served on active duty from September 1975 
to April 1978.  The examiner is asked to 
specifically review the service medical 
records (including hospitalization in 
January and February 1978), service 
personnel records, March 1978 VA 
hospitalization records, May 1978 records 
from R. E. Thompson General Hospital, 
records from the El Paso Center for 
Mental Health and Mental Retardation 
Services from May 1978 to August 1978, 
June 1979 VA examination report, the 
March 1981 decision of the Board, any 
records from R. E. Thompson General 
Hospital dated in 1989, and current 
records from the El Paso Center for 
Mental Health and Mental Retardation 
Services and VA El Paso.  The examiner is 
asked to diagnose any current psychiatric 
disorder found to be present.  For each 
disorder diagnosed the examiner is asked 
to indicate whether it is at least as 
likely as not that the psychiatric 
disorder had its onset in service?  If a 
psychotic disorder is diagnosed, the 
examiner is asked to indicate whether it 
is at least as likely as not that the 
psychotic disorder had its onset in 
service or during the initial post 
service year?  The examiner is asked to 
provide the basis for any conclusions 
expressed.  If there is insufficient 
information to answer the questions, the 
examiner should specifically state that 
in the report.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


